Citation Nr: 1210398	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-39 248	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for dysthymic disorder with anxiety symptoms.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1992 to January 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2011, the Board remanded the case for additional development and it now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the May 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2011, the RO increased the rating on appeal to 70 percent, effective September 13, 2006, the date the original claim for an increase was received.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Therefore, the Board has characterized the issue as shown on the first page of this decision.


FINDING OF FACT

For the entire appellate period, the Veteran's dysthymic disorder with anxiety symptoms has been manifested by severe impairment in social and occupational functioning due to such symptoms as impaired impulse control and difficulty in adapting to stressful circumstances (including work or a work like setting), without evidence of total occupational and social impairment.


CONCLUSION OF LAW

For the entire appellate period, the criteria for a rating in excess of 70 percent for dysthymic disorder with anxiety symptoms are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2006 and June 2008 letters, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records from Baptist Hospital have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran was sent an authorization form so that additional records from Baptist Hospital could be received regarding a two day November 2009 hospitalization (the discharge summary with admission date is in the file).  The Veteran returned a signed form, but failed to identify any source, address, or dates of treatment on the form.  Without such information, records could not be requested.  All other identified and available medical records have been secured and VA records address the November 2009 hospitalization in detail.  Therefore, the Board finds that the duty to assist has been met in this regard.

The Veteran was also afforded VA examinations in November 2006, June 2008, and June 2011 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected dysthymic disorder as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In May 2011, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records dated through February 2011 have been obtained and the Veteran was afforded a VA examination in June 2011 so as to determine the current severity of his dysthymic disorder in accordance with the May 2011 remand directives.  Additionally, the Veteran was sent a letter in May 2011 with a request that he provide an authorization form for records from Baptist Hospital or submit them himself.  As indicated previously, while the Veteran returned the authorization form, he failed to identify any source, address, or dates of treatment on the form.  Therefore, the Board finds that the AOJ has substantially complied with the May 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.
 
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 

§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran is service-connected for dysthymic disorder, which has been evaluated as 70 percent disabling, effective September 13, 2006, and as 50 percent disabling.  In documents of record, the Veteran contends that his dysthymic disorder is more severe than the currently assigned rating and, as such, he is entitled to a higher rating.

The Veteran's dysthymic disorder is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  

According to the applicable rating criteria, a 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32) and 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that the symptoms listed in 38 C.F.R. § 4.130 are the appropriate rating criteria for evaluating psychiatric disabilities, and that the criteria listed in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) supplement, but do not replace, the criteria listed in the general rating formula.  Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Court has recognized that a Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, the Court has held that a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

After considering the totality of the record, the Board finds that the evidence more approximates a 70 percent rating for service-connected dysthymic disorder with anxiety symptoms.  The preponderance of the evidence is against assignment of a rating in excess of 70 percent.   

Specifically, the Board finds that the overall disability picture shows that the Veteran has impaired impulse control as he is irritable and occasionally loses his temper to the point of being violent.  For example, an April 2008 VA psychiatry record showed the Veteran left a restaurant during a meal because he was upset with his family.  He also threw a tantrum in his living room and was destructive with his own property.  In August 2008, he reported he was suspended three days for missing work and instead stayed home for a week.  In March 2010, a VA mental health record shows he jumped out of car during an argument with his wife.  This record stressed he was not physically violent with his son or stepdaughter.  At an April 2010 VA appointment, he said he was jailed for an incident of domestic violence and admitted he lost his temper.  

The Veteran also has difficulty in adapting to stressful circumstances, including at work.  The record is replete with the Veteran reporting his stress at work and ongoing conflict with his family (see November 2006, June 2008, and June 2011 VA examination reports).  As for his ability to establish and maintain effective relationships, the June 2011 report showed the Veteran was currently married but separated.  In a December 2008 statement, the Veteran's wife stated he had episodes of irritability and violence.  She confirmed at that time they had already separated twice for several months.  She described anger and mood swings as a "Jekyll and Hyde" personality.  He did his best to maintain a functioning relationship with his son.  

However, some symptoms typifying a 70 percent rating were either absent or rarely shown, including: suicidal ideation; illogical, obscure, or irrelevant speech; spatial disorientation; and neglect of personal appearance and hygiene.  

The Board has considered symptoms that are outside of the rating criteria as well.  For example, the November 2006 VA examination showed the Veteran had trouble concentrating, had low energy, was irritable, withdrawn, lethargic, felt passive, and suffered low self-esteem.  He had feelings of inadequacy and no focus.  Other such symptoms appear throughout the record.  Overall, the Veteran has consistently indicated that he experiences difficulty managing anger.  The entire constellation of the Veteran's disability symptoms has been considered.  

For this period, the Veteran's GAF scores ranged from 51 (see December 2009 VA psychiatric note) to 60 (August 2008 VA mental health record).  In general, such scores represent moderate symptoms.  

The Board has considered whether a 100 percent rating is appropriate, but finds that the preponderance of the evidence is against assignment of a 100 percent rating.  While the Veteran's domestic violence arrest and jail time in April 2010 could be seen as representative of one instance of grossly inappropriate behavior, no persistent danger of hurting himself or others has been shown.  In December 2009, the Veteran expressed threats to an Employee Assistance Program counselor about his boss and was admitted to a hospital for two days; records from this admission show a diagnosis of bipolar disorder.  Later that month, a VA psychiatric and mental health record showed he adamantly denied suicidal and homicidal ideation.  A totality of the evidence shows the Veteran has consistently denied suicidal or homicidal intent (For example, see June 2008 and 2011 VA examination reports).  

Relevant to occupational impairment, the record reflects that the Veteran told VA in a November 2006 statement and in his September 2009 appeal that he had difficulties on the job and was even fired twice, but he also said he could not afford to quit his job.  However, the Veteran is currently employed as a full-time worker.  Despite some conflicting evidence, the Veteran told the June 2011 VA examiner that he continued to work at his same job as he had for the past eight years.  The examiner determined that individual unemployability (which the Veteran denied) was less likely based on DSM IV, the evidence in the claims file and the current examination.  

Information submitted from the Veteran's employer (see September 2008, May 2005 and November 2009 letters) demonstrates the Veteran has had difficulty with stress on the job.  Other records also show the Veteran reported this problem (see November 2006 VA examination report, August 2008 VA record, and June 2009 VA joints examination report).  However records show the Veteran was able to successfully petition to keep his job.  Specifically, at a December 2008 VA mental health appointment, he said he was working with his union and others to return to his job.  In June 2009, the Veteran was temporarily released from his job due to the economy.  In December 2009, the Veteran made threats regarding his boss to a counselor.  VA records show he reported he was on the job in March 2010, November 2010, and February 2011.  Additionally, as previously mentioned, he was employed in June 2011 (see the VA examination report).  Overall, the evidence shows there is not total occupational impairment.  

Also, at no point has there been gross impairment in thought processes or communication; persistent delusions or hallucinations; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In sum, the Board finds that the evidence more closely approximates the criteria for a 70 percent rating for service-connected dysthymic disorder with anxiety symptoms.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  As the June 2011 VA examiner found, the Veteran has some occupational and social impairment with deficiencies in most areas such as work, family relations, judgment or mood.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected dysthymic disorder; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected dysthymic disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's dysthymic disorder symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his dysthymic disorder that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board observes that the Veteran reported being hospitalized for two days in November 2009; however, such does not equate to frequent periods of hospitalization.  Moreover, as indicated previously, the Veteran is gainfully employed.  Moreover, because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the June 2011 VA examination report reflects that the Veteran was currently employed full-time.  Additionally, he told the VA examiner that he continued to work at his same job as he had for the past eight years.  Furthermore, while the Veteran was not working in June 2009, it was due to the economy.  As such, while the evidence reflects that the Veteran has had difficulty with his job at times, he has not alleged that such disability has rendered him unemployable.  Moreover, to the extent that the Veteran's dysthymic disorder may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an rating in excess of 70 percent for his dysthymic disorder.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A rating in excess of 70 percent for dysthymic disorder with anxiety symptoms is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


